Citation Nr: 1113515	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa denied service connection for hearing loss.

The Veteran testified before a decision review officer at a hearing in October 2007.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

A chronic bilateral hearing loss disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in August 2005 complied with VA's duty to notify the Veteran with regards to the service connection issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Also, a pre-decisional letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in February 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes, prior to November 1967, U.S. military audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's audiometric test completed at his pre-induction examination in September 1965 was conducted using the ASA standard.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  Conversion of these audiometric results appears to show very mild hearing impairment (25 decibels) at 500 Hertz bilaterally at the pre-induction examination.  Significantly, however, the February 2006 VA audiological examiner, who reviewed the Veteran's claims folder in conjunction with that evaluation, opined that the audiogram completed at the Veteran's pre-enlistment evaluation showed that he had hearing acuity that was within normal limits in both ears at that time.  Thus, the Board concludes that the Veteran's hearing acuity was within normal limits bilaterally on service entrance.  

Service treatment records (STRs) also do not provide any evidence of hearing impairment in either ear.  The November 1967 discharge examination did not include the results of an audiogram but did note that the Veteran's hearing acuity was 15/15 bilaterally on whispered and spoken voice tests.  The Veteran is service connected for tinnitus; thus, in-service acoustic trauma is conceded.

At a February 2006 VA audiological examination, the Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
40
LEFT
10
10
15
35
55

Speech audiometry (in accordance with the Maryland CNC Test) revealed speech recognition of 94 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he noticed difficulty hearing in the last several years.  He reported his in-service noise exposure.  Civilian noise exposure included short-term employment at an ammunition plant directly following military service; the Veteran did not work directly with machinery, but transported products after production.  He denied recreational noise exposure.  The examiner opined that, given the slight degree of current hearing loss and a reported decline over the last several years, it was likely within a non-disabling range prior to perceived decline.  Therefore, given the relatively recent onset of difficulty hearing, it was less likely that current hearing loss was the result of noise exposure in military service over 30 years ago.  None of the Veteran's post-service medical records include any opinion indicating that his hearing loss was related to his military service. 

The Veteran testified at his hearing that he was not aware of any hearing problems in service and that his hearing seemed to be getting worse as he got older.  See hearing transcript, pgs. 3, 5.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The Board acknowledges that the Veteran had in-service acoustic trauma and has a current bilateral hearing loss disability as defined by VA, but the evidence fails to show a nexus between his service and his current disability.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral hearing loss is not the result of in-service acoustic trauma.  The examiner provided a thorough and well-reasoned rationale.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's bilateral hearing loss is related to his military service.  Rather, the examiner opined, given the relatively recent onset of difficulty hearing, that it was less likely that current hearing loss was the result of noise exposure in military service over 30 years ago.  This opinion is uncontradicted.

Further, the Veteran has not indicated that he first noticed hearing loss while in service.  In fact, a review of the Veteran's post-service medical records fail to show complaints of hearing loss.  As noted above, the Veteran has indicated that he noticed difficulty hearing over the last few years as he got older.  There is no indication until February 2006 that the Veteran met VA's definition of hearing loss or even complained of hearing loss.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing complaints, symptoms, or findings until over three decades between the period of active service and claim is itself evidence which tends to show that any bilateral hearing loss did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of bilateral hearing loss associated with the Veteran's active duty.  Without continuity of pertinent symptomatology after service or competent evidence of an association between the Veteran's bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.  

Additionally, there is no evidence that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board acknowledges the representative's argument that the Veteran might not have been aware of the hearing loss in service, but that it could be detected with a hearing test.  However, as discussed above, no audiometric results at discharge were obtained.  There is no indication of any hearing tests until 2006, more than three decades after service.  The Board also acknowledges the representative's request for a remand for a second opinion with specific attention to the elements and facts surrounding the Veteran's claim.  Notwithstanding the representative's argument, the February 2006 VA examiner took into account the elements and facts surrounding the Veteran's claim.  Although the examiner changed her opinion with respect to tinnitus in a September 2007 audiology consult, such change was only because the Veteran had changed his contentions regarding his tinnitus.  There is no indication that the Veteran has changed his contentions regarding his bilateral hearing loss.  Thus, a new examination is not required.  

The Board further acknowledges the Veteran's belief that his bilateral hearing loss is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


